
	

113 S2229 IS: Expanding Primary Care Access and Workforce Act
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2229
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To expand primary care access.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Expanding Primary Care Access and Workforce Act.
		
			2.
			Scholarships and Loan Repayment Opportunities for Primary Care Providers
			
				(a)
				Funding for the National Health Service Corps
				Section 338 of the Public Health Service Act
			 (42 U.S.C. 254k) is amended by adding at the end the following:
				
					
						(c)
						Scholarship and loan repayment opportunities for primary care providers
						
							(1)
							In
				general
							There is authorized to be appropriated, and there is appropriated, out of any amounts in the
			 Treasury not otherwise appropriated, $4,900,000,000 for the period of 
				fiscal years 2015 through 2020, to
			 provide for a continuation and
				expansion of the program with respect to required primary health
			 services, as
				defined in section 330(b), under this subpart.
						
							(2)
							Supplemental
				funding
							Amounts appropriated under this subsection shall be used
				to supplement and not supplant other amounts appropriated to carry
			 out programs
				under this
				subpart.
						.
			
				(b)
				Scholarship
			 program and student loan repayment program
				Section 338H of the Public Health Service
			 Act (42 U.S.C. 254q) is amended by adding at the end the following:
				
					
						(d)
						Distribution of
				funds
						In allocating funds
				made available to the Health Resources and Services Administration
			 for the
				National Health Service Corps, the Secretary shall provide loan
			 repayment
				awards to at least 6 individuals in each State and scholarships to
			 at least 3 individuals in each
				State.
					.(c)Public information programs in designated areasSection 332(h) of the Public Health Service Act (42 U.S.C. 254e(h)) is amended by inserting (directly, or by grant, contract, or cooperative agreement) after conduct.(d)Professional developmentSection 336(d)(1) of the Public Health Service Act (42 U.S.C. 254h–1(d)(1)) is amended by inserting (directly, or by grant, contract, or cooperative agreement) after shall assist.
			
			3.
			Funding for health centersSection 10503(b)(1) of the Patient Protection and Affordable Care Act of 2010 (42 U.S.C. 254b–2) is
			 amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking and at the end; and(3)by inserting after subparagraph (E) the following:(F)$3,800,000,000 for fiscal year 2016;(G)$4,300,000,000 for fiscal year 2017;(H)$4,900,000,000 for fiscal year 2018;(I)$5,600,000,000 for fiscal year 2019; and(J)$6,400,000,000 for fiscal year 2020; and.4.Increasing the
			 Primary Care Provider Workforce
			(a)Reauthorization
			 of the teaching health centers programSection 340H of the Public Health Service
			 Act (42 U.S.C. 256h) is amended—(1)in subsection (a), by striking subsection (h)(2) and inserting subsection (i)(2);(2)in subsection
			 (g)—(A)by striking such sums and all that follows through the period at the end and inserting
			 $800,000,000 for
			 the period of fiscal years 2016 through 2020.; and(B)by adding at the
			 end the following: Any amounts appropriated under this subsection for
			 any of fiscal years 2011 through 2020 and remaining unexpended at the end
			 of
			 the fiscal year involved may be used in subsequent fiscal years to carry
			 out
			 this section.;(3)in subsection
			 (h)(2)—(A)in
			 the paragraph heading, by adding at the end the following:
			 ; submission to
			 Congress; and(B)by
			 adding at the end the following:(C)Submission to
				CongressThe Secretary shall annually submit to Congress a report
				that contains a compilation of the data submitted to the Secretary
			 under
				paragraph (1) for the year involved.;(4)by redesignating subsections (h) through (j) as subsections (i) through (k), respectively; and(5)by inserting after subsection (g), the following:(h)LimitationThe Secretary shall establish a minimum per resident per year payment amount for funding of all
			 approved teaching health center graduate medical education positions under
			 this section that shall be not less than the per resident per year payment
			 amount as of January 1, 2013, and ensure that not less than such amount is
			 provided to all teaching health center graduate medical education programs
			 for all approved positions..
				(b)Teaching health centers development grantsSection 749A(g) of the Public Health Service Act (42 U.S.C. 293l–1(g)) is amended by striking each fiscal year thereafter and inserting each of fiscal years 2013 through 2020 and each fiscal year thereafter.(c)National Health
			 Care Workforce Commission
				Section 5101 of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 294q) is amended—
				
					(1)
					in subsection (h)—(A)by striking paragraphs (1) and (2) and
			 inserting the following:
						
							
								(1)
								Appropriations
								There are authorized to be appropriated,
				and there are appropriated, out of any monies in the Treasury not
			 otherwise appropriated, $10,000,000 for each fiscal year to
			 carry out this
				section.
							;
				and
					
						(B)
						by redesignating
			 paragraph (3) as paragraph (2); and
					(2)in subsection (d)—(A)in paragraph (7), by adding at the end Whenever feasible, Congress and the Department of Health and Human Services shall recognize and
			 implement such recommendations.; and(B)by adding at the end the following:(9)Data tracking(A)Data tracking mechanismThe Commission shall develop, or enter into a contract with another entity to develop, a mechanism
			 for tracking information on the career paths
			 of graduates of medical schools and residency programs, as described in
			 subparagraph (B), and shall make
			 such information publicly available.(B)RecordkeepingThe Commission shall collect or ensure the collection of data, using the mechanism developed under
			 subparagraph (A),
			 concerning—(i)the specialty and subspecialty training of all graduates of medical schools receiving Federal
			 funding; and(ii)the professional trajectory of all graduates of medical schools receiving Federal funding for not
			 less than
			 15
			 years after each individual graduates from medical school, including data
			 concerning graduates who practice medicine—(I)in underserved
			 areas
			 such as health professional shortage areas (as defined by the National
			 Health
			 Service Corps under section 332 of the Public Health Service Act (42
			 U.S.C.
			 254e));(II)with medically underserved populations (as defined in section
			 330(b)(3) of
			 the
			 Public Health Service Act (42 U.S.C. 254b(b)(3)));(III)in Federally
			 qualified
			 health centers (as defined in section 1905(l)(2)(B) of the Social Security
			 Act
			 (42 U.S.C. 1396d(l)(2)(B)));(IV)rural health clinics (under title XVIII of
			 the
			 Social Security Act (42 U.S.C. 1395 et seq.));(V)the health care system of
			 the
			 Department of Veterans Affairs; and(VI)clinics of the Indian Health
			 Services..
				(d)
				Reauthorization
			 of family nurse practitioner residency training program
				Section
			 5316(i) of the Patient Protection and Affordable Care Act (42 U.S.C.
			 296j–1(i))
			 is amended by striking
			 such sums and all that follows through the period at the end and inserting $75,000,000 for the period of fiscal years 2015 through 2019..
			
				(e)
				Reauthorization
			 of nurse faculty loan program
				Section 846A(f) of the Public
			 Health Service Act (42 U.S.C. 297n–1(f)) is amended by striking
			 2014 and inserting 2019.
			(f)Reauthorization of primary care residency expansion programSection 747(c)(1) of the Public Health Service Act (42 U.S.C. 293k(c)(1)) is amended by striking $125,000,000 and all that follows through the period at the end and inserting $168,000,000 for the period of fiscal years 2015 through 2019..(g)Reauthorization of the area health education centersSection 751(j)(1) of the Public Health Service Act (42 U.S.C. 294a(j)(1)) is amended by striking 2010 through 2014 and inserting 2015 through 2019.5.Increasing payment for primary care(a)Requirement concerning consultation with organizations or other entitiesIn determining physician fees for the purpose of payments under the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Secretary
			 of Health and Human Services shall not consult with an organization or
			 other entity
			 representing physicians unless at least 50 percent of the members of such
			 organization or entity, at the time of such consultation, are primary care
			 physicians.(b)Incentive payment program for primary care servicesSection 1833(x)(1) of the Social Security Act (42 U.S.C. 1395l(x)(1)) is amended by striking 2016 and inserting 2020.(c)Permanent application of Medicare payment rate floor to primary care services furnished
			 under Medicaid(1)In generalSection 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is amended by
			 striking and 2014 and inserting or any year thereafter.(2)Increased FMAPSection 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended by striking and before January 1, 2015,.(3)Effective dateThe amendments made by this subsection take effect on January 1, 2015.6.Accountability
			 for Federal funds at medical schools(a)Family medicine or primary care departmentA medical school that
			 receives Federal funds for any
			 purpose shall—(1)maintain in such medical school a family
			 medicine or primary care department; and
				(2)require for all students at least 8 weeks of rotations in family medicine or community-oriented
			 primary care during the third year of training.(b)Reporting on meeting health care workforce needsA medical school that receives Federal funds for any purpose shall—(1)prepare an annual report—(A)responding to the data with respect to such medical school that is collected under section
			 5101(d)(9) of the Patient Protection and Affordable Care Act (as added by
			 section 4(c)(2)(B)); and(B)detailing the actions the medical school is taking to meet the health care workforce needs in the
			 school's community and across the Nation; and(2)submit such report to the Secretary of Health and Human Services and the National Health Care
			 Workforce Commission.
			7.
			Increasing opportunities and accountability
			 for primary care residency training
			
				(a)
				Additional
			 residency positions for training in family medicine
					(1)
					In
			 general
					Section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
					
						(A)
						in paragraph
			 (4)(F)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
					
						(B)
						in paragraph
			 (4)(H)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
					
						(C)
						in paragraph
			 (7)(E), by inserting paragraph (9), after paragraph
			 (8),; and
					
						(D)
						by adding at the
			 end the following new paragraph:
						
							
								(9)
								Additional
				residency positions for training in family medicine
								
									(A)
									In
				general(i)Distribution
										For fiscal year 2014 (and succeeding fiscal years if the
				Secretary determines that there are additional residency positions
			 available to
				distribute under subparagraph (D)), the Secretary shall increase
			 the otherwise
				applicable resident limit for each qualifying hospital that submits
			 a timely
				application under this subparagraph by such number as the Secretary
			 may approve
				for portions of cost reporting periods occurring on or after July 1
			 of the
				fiscal year of the increase. Such additional residency positions
			 shall be for
				approved medical residency training programs (as defined in
			 paragraph (5)(A))
				in family medicine.
									(ii)RequirementsSubject to clause (iii), a hospital that receives an increase in the otherwise applicable resident
			 limit under this paragraph shall ensure, during the 5-year period
			 beginning on the date of such increase, that—(I)the number of full-time equivalent residents in family medicine (as
			 determined by the Secretary), excluding any additional positions under
			 subclause (II), is not less than the average number of full-time
			 equivalent residents in family medicine (as so determined) during the 3
			 most
			 recent cost reporting periods ending prior to the date of enactment of
			 this paragraph; and(II)100 percent of the positions attributable to such increase are in an approved medical residency
			 training program
				in family medicine (as determined by the Secretary).(iii)Redistribution of positions if hospital no longer meets certain requirementsIn the case where the Secretary determines that a hospital described in clause (ii) does not meet
			 either of the requirements under subclause (I) or (II) of such clause, the
			 Secretary shall—(I)reduce the otherwise applicable resident limit of the hospital by the amount by which such limit
			 was increased under this paragraph; and(II)provide for the distribution of positions attributable to such reduction in accordance with the
			 requirements of this paragraph.
										
									(B)
									Aggregate
				number of increases
									The aggregate number of increases in the
				otherwise applicable resident limit under this paragraph shall be
			 equal to
				2,000.
								
									(C)
									Timing
									The
				Secretary shall notify hospitals of the number of positions
			 distributed to the
				hospital under this paragraph as result of an increase in the
			 otherwise
				applicable resident limit by January 1 of the fiscal year of the
			 increase. Such
				increase shall be effective for portions of cost reporting periods
			 beginning on
				or after July 1 of that fiscal year.
								
									(D)
									Positions not
				distributed during fiscal year 2014
									If the number of resident
				full-time equivalent positions distributed under this paragraph in
			 fiscal year
				2014 is less than the aggregate number of positions available for
			 distribution
				in the fiscal year under subparagraph (B), the Secretary shall
			 conduct an
				application and distribution process in subsequent fiscal years
			 until such time
				as the aggregate number of positions distributed under this
			 paragraph is equal
				to the aggregate number under subparagraph (B).
								
									(E)
									Consideration
				in distribution
									In determining for which hospitals the increase
				in the otherwise applicable resident limit is provided under this
			 paragraph,
				the Secretary shall prioritize training programs with an emphasis
			 on community-based training, and shall prioritize hospitals with a
			 demonstrated
			 likelihood of filling the positions with residents who will
			 practice in
			 health professional shortage areas (as defined by the National
			 Health
			 Service Corps under section 332 of the Public Health Service Act (42
			 U.S.C.
			 254e)) or  with medically underserved populations (as defined in section
			 330(b)(3) of
			 the
			 Public Health Service Act (42 U.S.C. 254b(b)(3))), as determined by the
			 Secretary.(F)Definition of
				otherwise applicable resident limitIn this paragraph, the term
				otherwise applicable resident limit means, with respect to a
				hospital, the limit otherwise applicable under subparagraphs (F)(i)
			 and (H) of
				paragraph (4) on the resident level (as defined in paragraph
			 (7)(C)(i)) for the
				hospital determined without regard to this paragraph but taking
			 into account
				paragraphs (7)(A), (7)(B), (8)(A), and
				(8)(B)..
					
					(2)
					IME
					
						(A)
						In
			 general
						Section 1886(d)(5)(B)(v) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)(v)), in the second sentence, is amended by striking
			 subsections (h)(7) and (h)(8) and inserting subsections (h)(7),
			 (h)(8), and (h)(9).
					
						(B)
						Conforming
			 provision
						Section 1886(d)(5)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)) is amended—
						
							(i)
							by
			 redesignating clause (x), as added by section 5505(b) of the Patient
			 Protection
			 and Affordable Care Act (Public Law 111–148), as clause (xi) and moving
			 such
			 clause 4 ems to the left; and
						
							(ii)
							by
			 adding after clause (xi), as redesignated by subparagraph (A), the
			 following
			 clause:
							
								
									(xii)
									For discharges occurring on or after
				July 1, 2014, insofar as an additional payment amount under this
			 subparagraph
				is attributable to resident positions distributed to a hospital
			 under
				subsection (h)(9), the indirect teaching adjustment factor shall be
			 computed in
				the same manner as provided under clause (ii) with respect to such
			 resident
				positions.
								.
						
				(b)
				Requirements To
			 improve transparency
				
					(1)
					In
			 general
					Section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)), as amended by subsection (a)(1), is amended by adding at the
			 end
			 the following new paragraph:
					
						
							(10)
							Requirements
							
								(A)
								In
				general
								Notwithstanding the preceding provisions of this
				subsection, for fiscal year 2014 and subsequent fiscal years, a
			 hospital shall
				not receive any payments under this subsection or subsection
			 (d)(5)(B) (or any
				other payments under this title for graduate medical education
			 costs) in a
				fiscal year unless the hospital complies with the following
			 requirements, as
				determined by the Secretary:
								
									(i)
									The hospital has
				an approved medical residency program in—
									
										(I)
										family medicine; or(II)adult or all-age primary care.
									(ii)Each fiscal year
				(beginning with fiscal year 2014), the hospital submits to the
			 Secretary a
				report that contains the following information with respect to
			 residents of the
				hospital:
									
										(I)
										The total amount
				of money generated by the residents (by residency type) in each
			 year of their
				residency program.
									
										(II)
										The total amount of Federal funding provided to the hospital for training residents, by residency
			 type, in each year of the residency program.
									
										(III)
										The average number of inpatient and outpatient encounters per year by residency type in inpatient
			 and outpatient settings.(IV)A justification
				for the hospital’s allocation of residency slots across specialties
			 and
				subspecialties that is responsive to local and national health care
			 workforce needs and recommendations put forth
			 by the National Health Care Workforce Commission.
									
										(V)
										A detailed
				breakdown of how the hospital uses amounts received under this
			 subsection and
				under subsection (d)(5)(B).
									
								(B)
								Public
				availability
								Not later than 30 days after receiving the report
				under subparagraph (A)(ii), the Secretary shall post the
			 information described
				in subclauses (I) through (VI) of such
				subparagraph on the Internet Website of the Centers for Medicare & Medicaid
				Services.
							.
				
					(2)
					IME
					Section
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)), as
			 amended by subsection (a)(2)(B), is amended by adding at the end the
			 following
			 new clause:
					
						
							(xiii)
							The requirements under subsection
				(h)(10) shall apply to payments under this subparagraph in the same
			 manner as
				such requirements apply to payments under such
				subsection.
						.
				
			8.
			Health care for
			 the uninsured
			A hospital or
			 health care provider that accepts any payment under the Medicare program
			 under
			 title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the
			 Medicaid
			 program under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.)
			 shall not charge an individual without health insurance coverage an amount
			 for
			 any medical service that exceeds the amount such hospital or health care
			 provider receives under the Medicare program for such service.
		
